691 N.W.2d 455 (2005)
HADDIX
v.
MAJCHRZYCKI
No. 126496.
Supreme Court of Michigan.
January 27, 2005.
SC: 126496, COA: 244983.
On order of the Court, the application for leave to appeal the April 27, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals judgment and we REMAND this case to the Court of Appeals for reconsideration of both (1) the procedural deficiency issue, which was raised sua sponte in the Court of Appeals, and (2) the substantive issuewhether plaintiff has a "serious impairment of body function"in light of this Court's decision in Kreiner v. Fischer (Docket No. 124120) and Straub v. Collette (Docket No. 124757), 471 Mich. 109, 683 N.W.2d 611 (2004). We DIRECT the Court of Appeals to consider further briefing on either or both issues, if it is requested by either party.
We do not retain jurisdiction.
KELLY, J., would deny leave to appeal.